Citation Nr: 0929028	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  08-35 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to Department of Veterans Affairs (VA) benefits 
based upon legal status as a veteran.



ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel



INTRODUCTION

The appellant seeks recognition as a veteran for VA benefit 
eligibility purposes.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines, that denied the 
benefit sought on appeal.  The claimant appealed that 
decision to the BVA and the case was referred to the Board 
for appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2008, the National Personnel Records Center (NPRC) 
certified that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
This finding is binding on VA for purposes of establishing 
service in the United States Armed Forces.  Spencer v. West, 
13 Vet. App. 376 (2000).  

In August 2008, the appellant submitted a 1956 document from 
the Republic of the Philippines, Department of National 
Defense, Philippine Veterans Board which states that the 
appellant had been inducted in the 51st Regiment, Zabet 
Guerilla Unit from 1943 to 1945.  Notably, the document is 
somewhat illegible.

In Capellan v Peake, 539 F.3d 1373, the United States Court 
of Appeals for the Federal Circuit held that VA's duty to 
assist in verifying service extends to submitting to NPRC 
evidence such as documents from Philippine military 
authorities as well as all relevant materials provided by the 
claimant.  In light of the holding in Capellan, the Board 
remands this case to the RO in order to seek verification of 
the appellant's claimed active duty service based upon review 
of the materials submitted by the appellant.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact NPRC and make a new request for 
verification of the appellant's service (under her 
married and maiden names) including, but not 
limited to, her claimed active duty service with 
the 51st Regiment, Zabet Guerilla Unit from 1943 to 
1945 based upon review of the materials submitted 
by the appellant, to include:
	a)  the 1956 document from the Republic of 
the Philippines, Department of National Defense, 
Philippine Veterans Board;
	b)  the affidavit of N.O.B. dated November 
2008;
	c)  the appellant's Notice of Disagreement in 
August 2008 (which summarizes her allegations of 
service);
	d)  the affidavits of E.S.V. and F.S.S. 
received in August 2008; 
		e)  the June 1984 document from the 
Philippine Veterans Affairs Service;
	f)  the May 4, 1984 document signed by 
Brigadier General S.L.D.;
	g)  the affidavit of L.D.T. dated April 2008; 
and
	h)  the affidavits of J.S.C. and F.S.S. dated 
March 2008.

2.  Thereafter, readjudicate the claim on appeal.  
If any benefit on appeal remains denied, the 
appellant and her representative, if any, should 
be furnished a supplemental statement of the case 
and the appropriate period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

